Exhibit 10.2

FIRST AMENDMENT

THIS FIRST AMENDMENT (this “Amendment”), is dated September 5, 2006, and relates
to that certain Receivables Funding and Administration Agreement, dated as of
November 25, 2005 (as amended, restated, supplemented or otherwise modified from
time to time, the “Funding Agreement”), among Vertis Receivables II, LLC, a
Delaware limited liability company (“Borrower”), the financial institutions from
time to time party thereto (each a “Lender” and collectively, the “Lenders”),
General Electric Capital Corporation, a Delaware corporation, as administrative
agent for the Lenders (the “Administrative Agent”), and is hereby made by
Borrower, the Administrative Agent, and the Lenders. Capitalized terms used
herein and not otherwise defined shall have the meanings ascribed to them in the
Funding Agreement.

W I T N E S S E T H:

WHEREAS, Borrower has advised the Lenders and the Administrative Agent that
Webcraft, LLC, a Delaware limited liability company (“Webcraft”) has agreed to
sell certain assets used in the development, marketing, sale and production of
multi-sensory sampling devices and renditions, including, without limitation,
fragrance, cosmetics and toiletries-related sampling, labels, scent strips and
single use packaging for fragrances, cosmetics and toiletries (which business is
hereinafter referred to as the “Fragrance Business”) pursuant to that certain
Asset Purchase Agreement (the “FB Purchase Agreement”) among Vertis, Inc., a
Delaware corporation (“Vertis”) and Webcraft as “Seller” thereunder and Spice
Acquisition Corp., a Delaware corporation (the “FB Purchaser”), dated September
5, 2006 (the transactions relating thereto, the “Sale Transaction”);

WHEREAS, prior to the date hereof, and continuing until the “Closing Date” (as
defined in the FB Purchase Agreement), Webcraft has sold and will continue to
sell Receivables arising out of the Fragrance Business to Borrower (the “FB
Receivables”) and after the Closing Date will continue to sell Receivables
(other than those arising out of the Fragrance Business) as provided in the
Related Documents;

WHEREAS, the parties hereto have agreed as follows:


(A)           CONTEMPORANEOUSLY WITH THE EFFECTIVENESS OF THE SALE TRANSACTION,
ALL TRANSFERRED RECEIVABLES CONSTITUTING FB RECEIVABLES SHALL NO LONGER
CONSTITUTE “ELIGIBLE RECEIVABLES”;


(B)           AS A RESULT OF THE FOREGOING, A FUNDING EXCESS SHALL EXIST AND
BORROWER SHALL BE REQUIRED TO PAY THE AMOUNT OF SUCH FUNDING EXCESS IN CASH TO
ADMINISTRATIVE AGENT PURSUANT TO SECTION 2.08(B) AND 2.08(D);


(C)           IF SUCH FUNDING EXCESS IS NOT PAID AS AND WHEN REQUIRED PURSUANT
TO SECTION 2.08(B) AND 2.08(D), THEN ADMINISTRATIVE AGENT HAS THE AUTHORITY
PURSUANT TO SECTION 9.01(B) TO DIRECT THE SALE OF THE FB RECEIVABLES; AND


(D)           IN ORDER TO EFFECTUATE THE PROVISIONS OF THE FUNDING AGREEMENT AND
RELATED DOCUMENTS AND THE ORDERLY DISPOSITION OF TRANSFERRED RECEIVABLES AS
REQUIRED TO REPAY THE LOANS, NOTWITHSTANDING ANY TIMING DIFFERENTIALS BETWEEN
THE OCCURRENCE OF THE


--------------------------------------------------------------------------------





FOREGOING PURSUANT TO THE FUNDING AGREEMENT, THE ADMINISTRATIVE AGENT AND THE
LENDERS SHALL ON THE EFFECTIVE DATE (AS DEFINED IN SECTION 3 BELOW), DIRECT THE
SALE OF THE FB RECEIVABLES TO THE FB PURCHASER BY THE BORROWER, AND THE BORROWER
WILL EFFECTUATE SUCH SALE BY THE EXECUTION AND DELIVERY OF A QUIT-CLAIM
ASSIGNMENT AGREEMENT WITH THE FB PURCHASER IN FORM AND SUBSTANCE SATISFACTORY TO
ADMINISTRATIVE AGENT (A COPY OF WHICH IS ATTACHED HERETO AS EXHIBIT A, THE “FB
QUITCLAIM”, SUCH QUIT-CLAIM TRANSACTION, THE “QUITCLAIM TRANSACTION”);

WHEREAS, subject to the terms and conditions set forth herein, in connection
with the consummation of the Sale Transaction and the Quitclaim Transaction, the
Administrative Agent  and Lenders have agreed to consent to the Quitclaim
Transaction;

WHEREAS, the Administrative Agent, the Lenders, and Borrower are willing to
amend the Funding Agreement to reflect the foregoing and grant the requested
consent on the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the foregoing premises, the parties hereto
agree as follows:


1.             CONSENT AND AMENDMENTS AS OF EFFECTIVE DATE.  AS OF THE
“EFFECTIVE DATE” (AS DEFINED IN SECTION 3 BELOW):


(A)           ALL TRANSFERRED RECEIVABLES CONSTITUTING FB RECEIVABLES SHALL NO
LONGER BE DEEMED “ELIGIBLE RECEIVABLES”.


(B)           THE ADMINISTRATIVE AGENT AND THE LENDERS HEREBY DIRECT, AND
CONSENT TO, THE QUITCLAIM TRANSACTION, AND BORROWER SHALL ENTER INTO THE
QUITCLAIM TRANSACTION AND USE THE PROCEEDS THEREOF TO PAY ON THE EFFECTIVE DATE
ANY FUNDING EXCESS RESULTING FROM THE AMENDMENT DESCRIBED IN CLAUSE (A) ABOVE.


(C)           ANY COLLECTIONS RECEIVED IN A LOCKBOX, COLLECTION ACCOUNT OR
CONCENTRATION ACCOUNT WITH RESPECT TO FB RECEIVABLES ON AND AFTER THE EFFECTIVE
DATE SHALL BE DEEMED “UNRELATED AMOUNTS”. BORROWER SHALL IDENTIFY TO
ADMINISTRATIVE AGENT SUCH UNRELATED AMOUNTS WITHIN ONE BUSINESS DAY OF DEPOSIT
THEREIN, AND ADMINISTRATIVE AGENT AGREES THAT UPON SUCH NOTICE ADMINISTRATIVE
AGENT SHALL (I) UNTIL THE 90TH DAY AFTER THE EFFECTIVE DATE, REMIT SUCH AMOUNTS
TO THE FB PURCHASER AS DIRECTED BY SERVICER AND (II) AFTER THE 90TH DAY AFTER
THE EFFECTIVE DATE, ADDRESS SUCH UNRELATED AMOUNTS AS OTHERWISE PROVIDED IN THE
RELATED DOCUMENTS.


(D)           NO LATER THAN 5:00 P.M. (NEW YORK TIME) ON EACH TUESDAY, BORROWER
SHALL DELIVER A REPORT IDENTIFYING ANY COLLECTIONS RECEIVED BY BORROWER,
WEBCRAFT, ANY OTHER ORIGINATOR OR SERVICER FROM FB RECEIVABLES DURING THE
PREVIOUS CALENDAR WEEK (INCLUDING A TOTAL OF SUCH AMOUNTS IDENTIFIED PURSUANT TO
CLAUSE (C) ABOVE), PREPARED AS OF THE LAST DAY OF SUCH WEEK.


(E)           ON EACH SETTLEMENT DATE UNTIL THE 90TH DAY AFTER THE CLOSING DATE,
BORROWER SHALL PROVIDE (OR CAUSE SERVICER TO SO PROVIDE) A WRITTEN REPORT TO


--------------------------------------------------------------------------------





ADMINISTRATIVE AGENT CERTIFYING THAT NO COLLECTIONS FROM FB RECEIVABLES HAVE
BEEN REMITTED TO THE AGENT ACCOUNT ABOUT WHICH ADMINISTRATIVE AGENT HAS NOT BEEN
ADVISED.


(F)            BORROWER AGREES THAT IT WILL, ON OR BEFORE THE CLOSE OF BUSINESS
ON THE FIFTH BUSINESS DAY AFTER THE “CLOSING DATE” (AS DEFINED IN THE FB
PURCHASE AGREEMENT), CAUSE SERVICER TO SEND WRITTEN NOTICE TO EACH OBLIGOR OF FB
RECEIVABLES TO REMIT PAYMENT TO A DEPOSIT ACCOUNT OTHER THAN A COLLECTION
ACCOUNT OR CONCENTRATION ACCOUNT (AND A LOCKBOX OTHER THAN A LOCKBOX) AND A
PERSON OTHER THAN BORROWER, SERVICER AND WEBCRAFT. SHOULD NOTWITHSTANDING SUCH
INSTRUCTIONS ANY COLLECTIONS FROM FB RECEIVABLES BE REMITTED TO SERVICER,
WEBCRAFT, BORROWER, ANY ORIGINATOR, ANY COLLECTION ACCOUNT, CONCENTRATION
ACCOUNT OR LOCKBOX, BORROWER SHALL EXERCISE COMMERCIALLY REASONABLE EFFORTS TO
CAUSE FB PURCHASER TO RENOTIFY SUCH OBLIGORS REGARDING THE PROPER DIRECTION OF
PAYMENTS. THE PARTIES HERETO AGREE THAT A FAILURE TO SEND SUCH NOTICES BY THE
DATE SET FORTH IN THE FIRST SENTENCE OF THIS CLAUSE (F) SHALL NOT BE SUBJECT TO
ANY GRACE PERIOD SET FORTH IN SECTION 8.01 OF THE FUNDING AGREEMENT.


(G)           THE ADMINISTRATIVE AGENT, ON BEHALF OF THE LENDERS, HEREBY
RELEASES ALL SECURITY INTERESTS WITH RESPECT TO ALL OF THE ADMINISTRATIVE
AGENT’S RIGHT, TITLE AND INTEREST IN AND TO THE FB RECEIVABLES.


2.             REPRESENTATIONS AND WARRANTIES. AS OF THE EFFECTIVE DATE,
BORROWER HEREBY REPRESENTS AND WARRANTS TO ADMINISTRATIVE AGENT AND THE LENDERS
THAT (I) ALL OF THE REPRESENTATIONS AND WARRANTIES OF SUCH PERSON IN THE RELATED
DOCUMENTS ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF SUCH DATE
AS THOUGH MADE TO EACH SUCH PERSON ON AND AS OF SUCH DATE (OTHER THAN
REPRESENTATIONS AND WARRANTIES WHICH EXPRESSLY SPEAK AS OF A DIFFERENT DATE,
WHICH REPRESENTATIONS SHALL BE MADE ONLY ON SUCH DATE), (II) EACH OF THE
RECITALS ACCURATELY DESCRIBES THE TRANSACTIONS DESCRIBED THEREIN IN ALL
RESPECTS, AND (III) AS OF SUCH DATE, NO INCIPIENT TERMINATION EVENT, TERMINATION
EVENT, INCIPIENT SERVICER TERMINATION EVENT OR EVENT OF SERVICER TERMINATION
EVENT HAS OCCURRED AND IS CONTINUING (IT BEING AGREED AND UNDERSTOOD BY ALL
PARTIES THAT THE SALE TRANSACTION, QUITCLAIM TRANSACTION AND ANY FUNDING EXCESS
CREATED THEREBY BUT REMEDIED IN ACCORDANCE WITH SECTION 3(C) BELOW DO NOT
CONSTITUTE ANY OF THE FOREGOING TYPES OF EVENTS).


3.             EFFECTIVE DATE.  THE “EFFECTIVE DATE” SHALL OCCUR UPON THE
SATISFACTION OF THE FOLLOWING CONDITIONS PRECEDENT:


(A)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED COUNTERPARTS HEREOF
EXECUTED BY EACH PERSON FOR WHICH A SIGNATURE BLOCK IS ATTACHED HERETO.


(B)           EACH OF THE REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS
AMENDMENT WHICH SPEAKS AS OF THE EFFECTIVE DATE SHALL BE TRUE AND CORRECT IN ALL
RESPECTS ON AND AS OF THE EFFECTIVE DATE.


(C)           BORROWER SHALL HAVE DELIVERED TO THE ADMINISTRATIVE AGENT ON OR
PRIOR TO THE EFFECTIVE DATE A DAILY REPORT GIVING PRO FORMA EFFECT TO THE
FOREGOING AMENDMENT AND CONSENT, AND FROM THE AMOUNT RECEIVED FROM THE PROCEEDS
OF THE QUITCLAIM TRANSACTION, BORROWER SHALL HAVE PAID TO THE ADMINISTRATIVE
AGENT, IN


--------------------------------------------------------------------------------





IMMEDIATELY AVAILABLE FUNDS, AN AMOUNT EQUAL TO THE AMOUNT, IF ANY, OF FUNDING
EXCESS CREATED BY THE FOREGOING AMENDMENT AND CONSENT.


(D)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED AN EXECUTION COPY OF
THE FB PURCHASE AGREEMENT AND THE FB QUITCLAIM EXECUTED AND DELIVERED BY ALL
PARTIES THERETO IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO ADMINISTRATIVE
AGENT.


(E)           THE “CLOSING DATE” PURSUANT TO THE FB PURCHASE AGREEMENT SHALL
HAVE OCCURRED, AND THE SALE TRANSACTION AND THE QUITCLAIM TRANSACTION SHALL HAVE
BEEN CONSUMMATED.


4.             REFERENCE TO AND EFFECT ON THE RELATED DOCUMENTS.


(A)           AS APPLICABLE, ON AND AFTER THE EFFECTIVE DATE, EACH REFERENCE IN
THE FUNDING AGREEMENT TO “THIS AGREEMENT”, “HEREUNDER”, “HEREOF” OR WORDS OF
LIKE IMPORT, AND EACH REFERENCE IN THE OTHER RELATED DOCUMENTS TO THE FUNDING
AGREEMENT, SHALL MEAN AND BE A REFERENCE TO THE FUNDING AGREEMENT AS MODIFIED
HEREBY.


(B)           EXCEPT AS SPECIFICALLY AMENDED OR CONSENTED TO ABOVE, ALL OF THE
TERMS OF THE FUNDING AGREEMENT AND ALL OTHER RELATED DOCUMENTS REMAIN UNCHANGED
AND IN FULL FORCE AND EFFECT.


(C)           THE EXECUTION, DELIVERY AND EFFECTIVENESS OF THIS AMENDMENT SHALL
NOT OPERATE AS A WAIVER OF ANY RIGHT, POWER OR REMEDY OF ANY LENDER OR OF
ADMINISTRATIVE AGENT UNDER ANY OF THE RELATED DOCUMENTS, NOR CONSTITUTE AN
AMENDMENT, OTHER THAN AS SET FORTH HEREIN, OR WAIVER OF ANY PROVISION OF ANY OF
THE RELATED DOCUMENTS, NOR OBLIGATE ANY LENDER OR ADMINISTRATIVE AGENT TO AGREE
TO SIMILAR CONSENTS IN THE FUTURE.


(D)           THIS AMENDMENT SHALL CONSTITUTE A RELATED DOCUMENT.


5.             COSTS AND EXPENSES.  BORROWER AGREES TO PAY UPON DEMAND IN
ACCORDANCE WITH THE TERMS OF SECTION 12.04 OF THE FUNDING AGREEMENT ALL
REASONABLE COSTS AND EXPENSES OF THE ADMINISTRATIVE AGENT IN CONNECTION WITH THE
PREPARATION, NEGOTIATION, EXECUTION AND DELIVERY OF THIS AMENDMENT, INCLUDING,
WITHOUT LIMITATION, THE REASONABLE FEES, EXPENSES AND DISBURSEMENTS OF SIDLEY
AUSTIN LLP, COUNSEL FOR THE ADMINISTRATIVE AGENT WITH RESPECT TO ANY OF THE
FOREGOING.


6.             MISCELLANEOUS.  THE HEADINGS HEREIN ARE FOR CONVENIENCE OF
REFERENCE ONLY AND SHALL NOT ALTER OR OTHERWISE AFFECT THE MEANING HEREOF.


7.             COUNTERPARTS.  THIS AMENDMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS AND BY THE DIFFERENT PARTIES HERETO IN SEPARATE COUNTERPARTS, EACH
OF WHICH WHEN SO EXECUTED AND DELIVERED BY FACSIMILE SHALL BE AN ORIGINAL, BUT
ALL OF WHICH SHALL TOGETHER CONSTITUTE ONE AND THE SAME INSTRUMENT.


8.             GOVERNING LAW.  THIS AMENDMENT AND THE OBLIGATIONS ARISING
HEREUNDER SHALL IN ALL RESPECTS, INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY
AND PERFORMANCE, BE


--------------------------------------------------------------------------------





GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAWS BUT OTHERWISE WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES)
EXCEPT TO THE EXTENT THAT THE PERFECTION, EFFECT OF PERFECTION OR PRIORITY OF
THE INTERESTS OF THE ADMINISTRATIVE AGENT IN THE RECEIVABLES OR REMEDIES
HEREUNDER OR THEREUNDER, IN RESPECT THEREOF, ARE GOVERNED BY THE LAWS OF A
JURISDICTION OTHER THAN THE STATE OF NEW YORK, AND ANY APPLICABLE LAWS OF THE
UNITED STATES OF AMERICA.

*

*

*

 


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Borrower, the Administrative Agent, and the Lenders, have
caused this Amendment to be executed by their respective officers thereunto duly
authorized as of the date first above written.

 

VERTIS RECEIVABLES II, LLC

 

as the Borrower

 

 

 

 

 

 

 

By:

/s/ John V. Howard, Jr.

 

 

Name:

John V. Howard, Jr.

 

 

Title:

Secretary

 


--------------------------------------------------------------------------------




 

 

GENERAL ELECTRIC CAPITAL CORPORATION

 

as Administrative Agent

 

 

 

 

 

By:

/s/ Susan Timmerman

 

 

Name: Susan Timmerman

 

 

Duly Authorized Signatory

 

 

 

 

 

 

Commitment: $130,000,000

GENERAL ELECTRIC CAPITAL CORPORATION

 

as the Lender and Swing Line Lender

 

 

 

 

 

 

 

By:

/s/ Susan Timmerman

 

 

Name: Susan Timmerman

 

 

Duly Authorized Signatory

 


--------------------------------------------------------------------------------




 

ACKNOWLEDGED & AGREED:

 

 

 

 

 

 

VERTIS, INC.

 

as Servicer

 

 

 

 

 

 

By:

/s/ John V. Howard, Jr.

 

 

Name:

John V. Howard, Jr.

 

 

Title:

Secretary

 


--------------------------------------------------------------------------------




 

Exhibit A

Quitclaim Agreement

SEE ATTACHED

 


--------------------------------------------------------------------------------